phxfexeiner and government entities division department of the treasury internal_revenue_service washington d c apr uniform issue list tep na ry legend taxpayer a ira b financial_institution c account d financial_institution e amount account f dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated september and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age _ represents that he withdrew the entire balance of ira b totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his belief that an employee of financial_institution c told him he had more than days to complete a rollover taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with financial_institution c on date taxpayer a contacted financial_institution c to request a distribution of his account balance in ira b taxpayer a interpreted a statement made by an employee of financial_institution c to mean that he had more than days from the date he receives the distribution of amount from ira b to redeposit the funds in another ira and thereby exclude this amount from his gross_income he received a check totaling amount on date taxpayer a intended to invest these funds in another ira which provided a higher rate of return on this same day taxpayer a deposited amount into non-ira account d a joint checking account with financial_institution e amount was to remain in this checking account until taxpayer a was able to identify a more suitable ira sponsor on date which was more than days after taxpayer a withdrew amount from ira b he met with his tax preparer to complete his and his spouse’ sec_2010 federal_income_tax return he was informed by the tax preparer had days to complete the rollover of amount subsequently that he only taxpayer a realized he had misunderstood the communication he had with the employee of financial_institution c regarding the rollover period for the at the advice of his tax preparer taxpayer a distribution of amount transferred amount on date from account d to a separate non- interest bearing account account f also maintained with financial_institution e other than the transfer of amount from account d to account f taxpayer a asserts that amount has not been used for any other purpose based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted in this case indicates that taxpayer a withdrew amount from ira b and deposited it into a joint checking account taxpayer a’s stated intent was to deposit it into another ira which provided a higher rate of return taxpayer a has stated that he misunderstood a communication he had with an employee of financial_institution c regarding the number of days to complete the rollover of amount the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual intended to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of an event or occurrence beyond the reasonable control of the individual subject_to such requirement taxpayer a has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected his ability to timely roll over amount to an ira taxpayer a has represented that an employee of financial_institution c gave him incorrect information however financial_institution c has declined to provide in writing that one of its employees provided erroneous information and taxpayer a has not presented any other evidence of such communication taxpayer a was capable of making himself aware of the rules and time frame for completing a rollover of amount the information presented indicates that the inability of taxpayer a to roll over amount into an ira within the 60-day period was at all times within the reasonable control of taxpayer a under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira b therefore amount will not be considered a valid rollover_contribution within the meaning of sec_408 of the code and thus will be includible in gross_income for the taxable_year no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at i d sincerely yours carlie a whitkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
